         Case 1:19-mj-00087-DAR Document 1-1 Filed 04/09/19 Page 1 of 1



                                  STATEMENT OF FACTS
        During the course of a Federal Bureau of Investigation (FBI) narcotics investigation that
began in January, 2019, investigators received information that defendant Robin Salinas-Macal
was involved in the distribution of large quantities of cocaine. Information learned by agents led
them to the parking lot of Costco located at 2441 Market Street, N.E., Washington, D.C. on
April 8, 2019, where they believed the defendant was planning to distribute a large quantity of
narcotics. Agents observed the defendant there with another individual later identified as Luis
Angel Oubando-Lopez.

       Agents observed Oubando-Lopez hand a dark bag to the defendant. The defendant met
with another unidentified individual inside a vehicle at the Costco parking lot. The unidentified
individual then left the vehicle. Agents approached the vehicle and recovered the dark bag from
the defendant. Inside the bag were three (3) brick-like white-powder substances suspected to be
cocaine. The defendant was placed under arrest. A portion of the white-powder substances
suspected to be cocaine field tested positive for cocaine and weighed approximately 670 grams.
The approximate weight of the white-powder substance recovered indicated that the narcotics were
going to be sold to others rather than used exclusively by the defendant.
         In an interview incident to arrest Defendant Salinas-Macal waived his Miranda rights. He
admitted, that he had brought the suspected cocaine to the Costco parking lot and that he intended
to sell it.



                                             _____________________________________
                                             SPECIAL AGENT JUSTIN H. HOLGATE
                                             FEDERAL BUREAU OF INVESTIGATION


SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF APRIL, 2019.


                                                    ____________________________
                                                    DEBORAH A. ROBINSON
                                                    U.S. MAGISTRATE JUDGE
